Citation Nr: 0509036	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-35 131	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.  



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to August 
1951.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the RO. 



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained by the RO.  

2.  During his lifetime, the veteran had been granted service 
connection for a stomach disability, for which he had been 
assigned a 20 percent rating.  He had no other adjudicated 
service-connected disabilities.  

3.  The veteran died in February 1994.  The death certificate 
shows the death was due to hemoptysis, aspiration of blood 
due to pneumonia due to severe chronic lung disease 
(emphysema).  

4.  The veteran did not manifest a lung disorder in service 
or for many years thereafter.  

5.  A disability that was incurred in or aggravated by 
service is not shown to have caused or contributed materially 
in producing or accelerating the veteran's death.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have had a lung disability 
due to disease or injury that was incurred in or aggravated 
by service; nor was any shown to be proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  A service-connected disability did not cause or 
contributed materially and substantially in producing the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2004).  

2.  Eligibility for Dependents' Educational Assistance is not 
established.  38 U.S.C.A. § 3500, et. seq. (West 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined 
VA's duty to assist a claimant in the development of a claim.  

VCAA requires VA to notify claimants of the evidence needed 
to substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in July 2002, the RO notified the claimant 
of the evidence needed to substantiate her claim and offered 
to assist her in obtaining any relevant evidence.  The letter 
gave notice of what evidence the claimant needed to submit 
and what the VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The required VCAA 
notice was provided by the RO in the July 2002 letter.

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 121.  

In the letter, the RO informed the claimant of the evidence 
she needed to submit.  The RO specifically requested that the 
claimant provide it with enough information about records to 
support her claim so that they could request them from the 
person or agency who has them.  

The Board finds that all relevant evidence has been obtained 
with regard to the appellant's claim.  

The Board finds that the appellant has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist her in 
the development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  


Pertinent Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

Where a veteran served for at least 90 days during a period 
of war and certain chronic diseases become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the cause of the 
veteran's death, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to it.  A service-connected disability is one 
which was incurred in or aggravated by active service, one 
which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  


Analysis

With regard to the merits of the claim, the Board notes that 
neither the death certificate nor any other medical evidence 
of record serves to identify the service-connected stomach 
disorder as the cause of or a contributory factor in causing 
the veteran's death.  

The death certificate shows that the veteran's cause of death 
was hemoptysis, aspiration of blood due to pneumonia due to 
emphysema.  The appellant contends that the veteran was 
treated for tuberculosis in service and that it played a role 
in his death.  

The appellant submitted a statement Dr. Parker Chalmers 
Jeans, Jr., dated in October 2003 stating that patients with 
tuberculosis had been hospitalized at Fitzsimons Army 
Hospital in 1949, 1950 and 1951.  

A submitted service record shows that Dr. Jeans was at 
Fitzsimons Army Hospital in June 1951.  

Although the service records indicate that the veteran was 
hospitalized at Fitzsimons Army Hospital for several months 
in 1951, the clinical records clearly show that he was 
treated for a perforated duodenum ulcer with a gastorrhaphy, 
not tuberculosis.  

Moreover, when the veteran was hospitalized and throughout 
active service, his chest x-ray studies were normal.  There 
is no medical evidence indicating that the he had 
tuberculosis or any other lung disorder while he was in 
service.  

In addition, the postservice medical evidence shows that the 
veteran did not manifest findings of lung disease until many 
years after service.  

Accordingly, as the preponderance of the evidence is against 
the appellant's claim. it must be denied.  

In view of the denial of service connection for the cause of 
the veteran's death, there is no basis to establish 
eligibility for Chapter 35 benefits, since they are based on 
a favorable determination regarding the compensation status. 
See, 38 U.S.C.A. § 3500, et. seq. (West 2002).  




ORDER

Service connection for the veteran's cause of death is 
denied.  

Dependents' Educational Assistance under 38 U.S.C. Chapter 35 
is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals





 Department of Veterans Affairs


